DETAILED ACTION
This is in response to application filed on June 05, 2019, said application is a national stage entry of PCT/KR2017/005918 with International Filing Date: 06/07/2017 and claims foreign priority to KR10-2016-0164061 filed 12/05/2016.  A Preliminary amendment was filed on June 05, 2019, applicant has amended claims 1, 14, and 18-19.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending and presented for examination, of which claims 1, 15 and 19 are in independent form.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding independent claim 18, “...a computer-readable medium …..” is being cited.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification provided evidence indicating that the medium can be “any type of media” (Published disclosure paragraph 83). Therefore, when Applicant’s 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following claims are indefinite and due to their indefiniteness these claims will be given their best possible broadest reasonable interpretation for the purpose of compact prosecution:
Claim 1, the limitation “....the question card includes one or more examples...” is unclear which question card is “the question card” referring to since there are two question cards namely the first and second question cards.  Claim 19 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.
Claim 2 overall is unclear.  First, “the second question” lacks antecedent basis.  Second, it is unclear what causes the moving?  Third, the limitation “...a portion corresponding to the second question in the text with the group of question...” is referencing “the second question”, however, the parent claim does not recite “a second question in the text with the 
Claim 3 recites “a first touch input” while the parent claim 1 also recites “a touch input”, which one is the actual first touch input?  Claim 3, then recites “the touch gesture”, which lacks antecedent basis.  Claim 3 then further recites “...a continuous first touch gesture in the first touch input...”, which does not make sense. Overall, it is unclear which input causes the adjusting a size of the second layer?
Claim 4 overall is unclear.  First, the limitation “the first question on the second layer
Claim 5 overall is unclear.  Again, where is this “an arbitrary example” comes from and where is this arbitrary example being displayed or belongs to? It does not appear to have any relationship or connection with any of the question cards. Furthermore, claim 5 also recites “...erasing....an example corresponding to the second touch input”, which does not seem to be referencing the same “an arbitrary example”.
Claim 7 overall is unclear.  First, the limitation “a continuous touch gesture in the touch input” does not make sense because the touch input is already a touch gesture itself.  Second, it is unclear what causes the moving of the text with the group of questions on the first layer, because the mere recitation of “...a continuous touch gesture in the touch input...in the first layer...” without using the scrollbar, without any time limit, without any movement direction, it is unclear what triggers the moving of the text with the group of questions and in what direction?
Claim 8 overall does not make sense, furthermore, the limitation “... when a selection input for all questions corresponding to the text with the group of questions...” does not make sense and unclear what applicant is trying to claim?
Claim 9 is unclear in view of the parent claim 1.  According to the parent claim 1, there is no any recitation of answer(s) to be selected and submitting a selected answer, however, claim 9 is claiming “using a submitted answer”.
Claim 10 overall is unclear, first, for the reason as explained in claim 9 and, second, the limitation “...differently displaying brightness and/or saturation of an example corresponding to the submitted answer and brightness and/or saturation of an example corresponding to the correct answer, when the question card in which the submitted answer is incorrect is displayed on the second layer” does not make sense grammatically.
Claim 15, the limitation “...when the question card...the reproduced voice file...” is unclear in terms of if “the question card” is referencing a question card of the one or more question 
Claim 16, the limitation “....the arbitrary question card...is a question subsequent to that...” is referencing the same “an arbitrary question card...is a question previous to...”  In other words, “arbitrary question card” cannot be both a question previous to and subsequent to that of the question card corresponding to the reproduced voice file.
Claim 17 is unclear in terms, which “the question card” is referring to?  Is it the question card that was displayed before the displaying a movement indicator or the question card that was not displayed when displaying a movement indicator.
Claim 18 is unclear if it is trying to be an article of manufacture claim or a method claim or a dependent claim of claim 1?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-10, 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woojoong KIM (Pub. No. KR10-2016-0111208; Filed: Mar. 16, 2015) (hereinafter KIM).

In reference to independent claim 1:
KIM teaches a method for displaying learning content of a terminal, the method comprising: displaying text with a group of questions on a first layer (i.e. ... showing the items in the form of a list... - Paragraph 60; Fig. 5a); displaying a first question card corresponding to a first question on a second layer; and when touch input corresponding to an arbitrary direction on the second layer is received, displaying, on the second layer, a second question card corresponding to the touch input, wherein the question card includes one or more examples that are selectable by a learner (i.e. ... showing each of them individually... each item may additionally include related pictures or photos (323) in addition to the answer (322) to the question (321). In order to move from one card (that means an item) to the next card, the user may input by dragging and touching the item currently being displayed... - Paragraph 60; Fig. 5c).

In reference to claim 4:
KIM teaches the method as claimed in claim 1, further comprising: displaying a question card corresponding to a question subsequent to the first question on the second layer when a selection input for an arbitrary example is received from the learner in a state in which the first question card is displayed on the second layer (i.e. ... to move from one card (that means an item) to the next card, the user may input by dragging and touching the item currently being displayed... - Paragraph 60; Fig. 5c).

In reference to claim 6:
KIM teaches the method as claimed in claim 1, further comprising: displaying a remaining question-solving time1E on one area of the first layer (i.e. ...The touch screen (116) may include the graphic element (430) for visually displaying the remaining time so that the user can complete solving a question for an item within a predetermined time... - Paragraph 63).  

In reference to claim 8:
KIM teaches the method as claimed in claim 1, further comprising: displaying a text or image corresponding to answer submission on one area of the first layer when a selection input for all questions corresponding to the text with the group of questions is received (i.e. ... The item (320) may include multiple pieces of information... the other piece of information becomes the answer (322')... or may be examples, hints, related pictures or pictures, or the like.... and showing the answer only when there is a touch input for the pertinent item... - Paragraphs 57-58).  

In reference to claim 9:
KIM teaches the method as claimed in claim 1, further comprising: switching to a correct-answer confirmation mode for displaying learning content using a submitted answer when the learner selects a text or image corresponding to answer submission; in the correct-answer confirmation mode, displaying, by the terminal, the first layer and/or the second layer in a first color when a question card in which the submitted answer is incorrect is displayed on the second layer; and displaying, by the terminal, the first layer and/or the second layer in a second color when a question card in which the submitted answer is correct is displayed on the second layer (i.e. Fig. 6(c)-(d); Note that although KIM uses visualizations such as an “X” for incorrect answer and a circle for correct answer on the question card, however, these kind of visualizations can be easily modified with use of color to indicate correct or incorrect answer, the use of color is an obvious matter of design choice because the use of color would not have modified the operation of the device or how the application program determines if the answer is correct or incorrect.  Furthermore, such use of color to indicate correct or incorrect answer is commonly known or is a common knowledge (see paragraph [0119] in Coughlin, III et al. (US PGPub. No. 2003/0034999)).  Therefore, the color aspect of this claim has no patentable 

In reference to claim 10:
KIM teaches the method as claimed in claim 9, further comprising: differently displaying brightness and/or saturation of an example corresponding to the submitted answer and brightness and/or saturation of an example corresponding to the correct answer, when the question card in which the submitted answer is incorrect is displayed on the second layer (i.e. Fig. 6(c)-(d); Note that although KIM uses visualizations such as an “X” for incorrect answer and a circle for correct answer on the question card, however, these kind of visualizations can be easily modified with use of brightness/saturation to indicate correct or incorrect answer, the use of brightness/saturation is an obvious matter of design choice because the use of brightness/saturation would not have modified the operation of the device or how the application program determines if the answer is correct or incorrect. Therefore, the brightness/saturation aspect of this claim has no patentable significance or patentable weight and KIM does teach different visualizations to indicate if the answer is correct or incorrect.

In reference to claim 12:
KIM teaches the method as claimed in claim 8, further comprising: displaying at least one of a time required for question-solving on one area of the first 4layer, a text or image corresponding to switching to an explanation mode, and a text or image corresponding to a termination command (i.e. ...The touch screen (116) may include the graphic element (430) for visually displaying the remaining time so that the user can complete solving a question for an item within a predetermined time... - Paragraph 63). 

In reference to claim 13:
KIM teaches the method as claimed in claim 1, further comprising: switching to an explanation mode when the learner selects a text or image corresponding to switching to the explanation mode; in the explanation mode, generating, by the terminal, a third layer fixed on one area of the terminal; and displaying, by the terminal, one or more question numbers and/or a text or image corresponding to a termination command on one area of the third layer (i.e. ... When the user touches the related menu button (341)... displays the guide screen (410)... may include information on... a result of taking a test... may include the menus (412, 413, 414) for canceling the start or cancellation of a test...” (Paragraph 62; Fig. 6a).  

In reference to claim 14:
KIM teaches the method as claimed in claim 1, wherein the touch input includes at least one of a tap, a press, a swipe, a drag, a double tap, a long tap, and a long press (i.e. ... the user may input by dragging and touching the item currently being displayed... - Paragraph 60; Fig. 5c).  

In reference to claim 18:
An application program stored in a computer-readable medium to execute the methods of claims 1.  
- Claim 18 is claiming the method of claim 1, and is rejected along the same rationale.

In reference to claim 19:
A terminal for displaying learning content, comprising: a display unit configured to display one or more layers; an input unit configured to receive an input; and a control unit configured to control text with a group of questions to be displayed on a first layer and a first question card corresponding to a first question to be displayed on a second layer, and configured to control when a touch input corresponding to an arbitrary direction on the second layer is received, a 
- Claim 19 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodie et al. (US PGPub. No. 2006/0216685) (hereinafter Brodie).

In reference to independent claim 15:
Brodie teaches a method for displaying learning content of a terminal, the method comprising: displaying one or more question cards on a fourth layer; sequentially reproducing one or more voice files corresponding to each of the one or more question cards; and displaying a movement indicator on a fifth layer when the question card corresponding to the reproduced voice file is not displayed on the fourth layer (i.e. ... a question will be presented (i.e., outputted to a display device in a textual format) to the user in display box 404.  It should be understood that the presented question can also be outputted in an auditory format... When the `next card` button 434 is clicked by a user, a new question is outputted in a textual format to display box 404 and/or in a speech format... - Paragraphs 61, 64: Note that since there are no recitation of first, second and third layer, therefore, the naming number “fourth” or “fifth” has no patentable significance or patentable weight in the claim because and they are really only just two layers.  

In reference to claim 17:
Brodie teaches the method as claimed in claim 15, further comprising: displaying the question card corresponding to the reproduced voice file on the fourth layer when a touch input for the movement indicator is received (i.e. ... a question will be presented (i.e., outputted to a display device in a textual format) to the user in display box 404.  It should be understood that the presented question can also be outputted in an auditory format... When the `next card` button 434 is clicked by a user, a new question is outputted in a textual format to display box 404 and/or in a speech format... - Paragraphs 61, 64).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Woojoong KIM (Pub. No. KR10-2016-0111208; Filed: Mar. 16, 2015) (hereinafter KIM) in view of GIL (US PGPub. No. 2015/0294578) (hereinafter GIL).
In reference to claim 3:
KIM teaches the method as claimed in claim 1, KIM does not teach further comprising: receiving a first touch input for selecting one area of the second layer when the second layer is overlaid on the first layer and adjusting a size of the second layer according to the touch gesture when a continuous first touch gesture in the first touch input is received.  However, GIL teaches “....The mask layer 20 is a layer stacked on the top of the document layer 10.... user takes an action of touching a portion using his or her two fingers and then spreading his or her fingers, the entire size of the mask layer 20 may be magnified, whereas when the user takes an action of closing his or her fingers, the entire size of the mask layer 20 may be reduced....” (Paragraph 70, 88).  The use of multiple layers overlaid on each other for displaying various content and the use of a touch drag gesture to resize a layer are well-known in the art, therefore, it would have been 

In reference to claim 7:
KIM teaches the method as claimed in claim 1, KIM does not explicitly teach further comprising: displaying a scroll bar corresponding to a length of the text with the group of questions on one area of the first layer when a touch input is received on the first layer, and moving, when a continuous touch gesture in the touch input is received in the first layer, the text with the group of questions displayed on the first layer according to the received touch gesture.  However, GIL teaches in Figure 14 a document layer 10 with scrollbar. A scrollbar is well-known in the art and commonly utilized for navigating a list or content, therefore, it would have been obvious to include a scrollbar in KIM with the motivation so that user can also be made aware that the list or content can be scrolled.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woojoong KIM (Pub. No. KR10-2016-0111208; Filed: Mar. 16, 2015) (hereinafter KIM) in view of Maggio et al. (US PGPub. No. 2008/0032277) (hereinafter Maggio).
In reference to claim 5:
KIM teaches the method as claimed in claim 1, KIM does not teach further comprising: erasing, when a second touch input for erasing an arbitrary example is received from the learner, an example corresponding to the second touch input, wherein the second touch input includes at least one of a double tap, a long press, and a swipe performed on the example to be erased.  However, Maggio teaches “...the winning answer can be presented with one incorrect answer or with multiple incorrect answers... The winning answer cannot be selected as the swipe answer...Swiping the answer selected in step 925 will remove it from the display to leave two answers: the winning answer and one incorrect answer for the final, swipe stage...one of the three available answers (the swipe answer) is swiped...and is no longer available. Thus, the player has two answers from which to select....” (Paragraphs 132-133, 166).  It would have been obvious to modify KIM with the teachings of Maggio with the motivation so that the selected answer cannot be selected again and the player can receive zero points or negative points point for incorrect answer (Paragraph 124).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woojoong KIM (Pub. No. KR10-2016-0111208; Filed: Mar. 16, 2015) (hereinafter KIM) in view of Worsley (US PGPub. No. 2015/0187225).

In reference to claim 11:
KIM teaches the method as claimed in claim 9, KIM does not teach further comprising: highlighting, when an arbitrary question card is displayed on the second layer, one or more words corresponding to the arbitrary question card in the text with the group of questions displayed on the first layer. However, Worsley teaches “...the clues are rendered... in the form of highlighting text from the ebook... questions are presented in an overlay which can be toggled between being hidden and viewable. Thus, learners can switch between the ebook and the associated quiz questions...” (Paragraph 52; Note that the ebook layer can be the layer for the text with the group of questions and the question overlay can be for the question card and the clues are the highlighted text corresponding to the question displayed).  It would have been obvious to modify KIM with the teachings of Worsley so that user will not lose track of the item that user is viewing when in the card mode.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (US PGPub. No. 2006/0216685) (hereinafter Brodie) in view of MAYBIN et al. (US PGPub. No. 2012/0052467) (hereinafter MAYBIN).

In reference to claim 16:
Brodie teaches the method as claimed in claim 15, wherein the displaying the movement indicator on the fifth layer comprises: displaying the movement indicator at a lower end portion of the fifth layer when an arbitrary question card displayed on the fourth layer is a question previous to that of the question card corresponding to the reproduced voice file (i.e. ... When the `next card` button 434 is clicked by a user, a new question is outputted in a textual format to display box 404 and/or in a speech format... - Paragraphs 61, 64); and Brodie does not teach displaying the movement indicator at an upper end portion of the fifth layer when the arbitrary question card displayed on the fourth layer is a question subsequent to that of the question card corresponding to the reproduced voice file.  However, MAYBIN teaches “...the left: Icon 114a is used to return the user to the previous sub-module...” It would have been obvious to modify Brodie with the teachings of MAYBIN with the motivation to enable user to go back to previous question.  Note that the display position of the movement indicator is a design choice because the different placement of the movement indicator does not modify the functionality of the movement indicator. Therefore, the different placement aspect of this claim has no patentable significance or patentable weight.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174